                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      A MARIE WILSON,
                                                                                         Case No. 19-cv-04226-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER DENYING MOTION TO
                                                                                         DISMISS FOR LACK OF SUBJECT
                                  10     SOFIE LIU,                                      MATTER JURISDICTION
                                  11                   Defendant.                        Re: Dkt. No. 13

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Sofie Liu’s (“defendant”) motion to dismiss for lack of subject matter
                                  14   jurisdiction pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(h)(3) (the
                                  15   “motion”) came on hearing before this court on September 25, 2019. Plaintiff appeared
                                  16   on her own behalf. Defendant appeared through her counsel, John S. Richards. Having
                                  17   read the papers filed by the parties and carefully considered their arguments and the
                                  18   relevant legal authority, and good cause appearing, the court hereby DENIES the motion
                                  19   for the following reasons.
                                  20                                             BACKGROUND
                                  21          Plaintiff filed her form complaint for a civil case on July 23, 2019. Dkt. 1
                                  22   (“Compl.”). In it, plaintiff generally alleges claims under Title 42 U.S.C. §§ 3601-3619,
                                  23   3631 (the “Federal Fair Housing Act” or the “FHA”) and California Civil Code § 1942.5.
                                  24   Compl. ¶ II.A. To support such claims, plaintiff specifically alleges only that “the constant
                                  25   harassment and retaliation by my landlord has [sic] my living conditions to be
                                  26   uninhabitable.” Id. ¶ III (emphasis added). In her complaint’s civil cover sheet, plaintiff
                                  27   notes “racial discrimination and retaliation” as a brief description of its cause of action.
                                  28   Dkt. 1-1 ¶ VI. The complaint does not include any allegations of specific acts of
                                  1    discrimination or retaliation by defendant or any additional allegations of such conduct

                                  2    generally.

                                  3            However, in her July 23, 2019 motion for preliminary injunction, plaintiff does detail

                                  4    a specific incident of race-based discrimination. In particular, plaintiff describes a

                                  5    situation on April 13, 2019 where defendant’s boyfriend, during a visit with defendant at

                                  6    the subject premises, stated to a third-party property manager (“Mr. Wong”) the following:

                                  7                 •     He does not like “to do business with black folks.” Dkt. 3 at 8.

                                  8                 •     “I know these kinds of black folks that’s what they do . . . if you don’t think

                                  9                       they staged the house because we are coming and look at the make shift

                                  10                      repairs on the garage.” Id.

                                  11           Plaintiff then adds that, immediately after defendant’s boyfriend made these

                                  12   statements, he “stated to Mr. Wong you need to issue a three day notice to pay or quit . .
Northern District of California
 United States District Court




                                  13   . go now and tell them . . . if you need to, we will go with you.” Id. Plaintiff further adds

                                  14   that, on May 7, 2019, she received a phone call from defendant’s boyfriend threatening to

                                  15   terminate her lease. Id. at 9. Plaintiff adds that she received a similar phone call on May

                                  16   8, 2019 and, on that same day, plaintiff sent defendant an email stating that she

                                  17   overheard defendant’s conversation with her boyfriend and she did not appreciate the

                                  18   racial slur. Id.

                                  19           Plaintiff states that, on May 9, 2019, she received eviction-related papers,

                                  20   including a 60-day notice to end tenancy. Id. at 9, Ex. K. Plaintiff states that such notice

                                  21   “is clearly a retaliation from the email that I sent [defendant] on Wednesday, May 8, 2019

                                  22   that I overheard Jeff’s [boyfriend] conversation with the racial slur and defamation of my

                                  23   character. This is arbitrarily discriminating against my husband and me.” Id. at 9.

                                  24           Plaintiff adds that, on May 11, 2019, she received another phone call from

                                  25   defendant’s boyfriend threatening to evict her. Id. Plaintiff adds that she received a

                                  26   similar call from defendant’s boyfriend again on June 20, 2019. Id. at 11. Plaintiff adds

                                  27   that she and her husband received three additional calls from defendant’s boyfriend on

                                  28   July 16, 2019 and July 18, 2019. Id.
                                                                                          2
                                  1                                                 DISCUSSION

                                  2           A. Legal Standard

                                  3           A federal court may dismiss an action under Federal Rule of Civil Procedure

                                  4    12(b)(1) for lack of federal subject matter jurisdiction. Fed. R. Pro. 12(b)(1). Rule

                                  5    12(h)(3) similarly provides that a court “must dismiss the action” if it “determines at any

                                  6    time that it lacks subject-matter jurisdiction.” Id. 12(h)(3). Because “[a] federal court is

                                  7    presumed to lack jurisdiction in a particular case unless the contrary affirmatively

                                  8    appears,” the burden to prove its existence “rests on the party asserting federal subject

                                  9    matter jurisdiction.” Pac. Bell Internet Servs. v. Recording Indus. Ass'n of Am., Inc., 2003

                                  10   WL 22862662, at *3 (N.D. Cal. Nov. 26, 2003).

                                  11          A jurisdictional challenge may be facial or factual. Safe Air for Everyone v. Meyer,

                                  12   373 F.3d 1035, 1039 (9th Cir. 2004). When the attack is facial, the court determines
Northern District of California
 United States District Court




                                  13   whether the allegations contained in the complaint are sufficient on their face to invoke

                                  14   federal jurisdiction. Id. Where the attack is factual, however, “the court need not presume

                                  15   the truthfulness of the plaintiff’s allegations.” Id.

                                  16          When resolving a factual dispute about its federal subject matter jurisdiction, a

                                  17   court may review extrinsic evidence beyond the complaint without converting a motion to

                                  18   dismiss into one for summary judgment. McCarthy v. United States, 850 F.2d 558, 560

                                  19   (9th Cir. 1988) (holding that a court “may review any evidence, such as affidavits and

                                  20   testimony, to resolve factual disputes concerning the existence of jurisdiction”). “Once

                                  21   the moving party has converted the motion to dismiss into a factual motion by presenting

                                  22   affidavits or other evidence properly brought before the court, the party opposing the

                                  23   motion must furnish affidavits or other evidence necessary to satisfy its burden of

                                  24   establishing subject matter jurisdiction.” Safe Air for Everyone, 373 F.3d at 1039. The

                                  25   Ninth Circuit has noted that “jurisdictional dismissals in cases premised on federal-

                                  26   question jurisdiction are exceptional, and must satisfy the requirements specified in Bell

                                  27   v. Hood, 327 U.S. 678 (1946) . . . In Bell, the Supreme Court determined that

                                  28   jurisdictional dismissals are warranted ‘where the alleged claim under the constitution or
                                                                                       3
                                  1    federal statutes clearly appears to be immaterial and made solely for the purpose of

                                  2    obtaining federal jurisdiction or where such claim is wholly insubstantial and frivolous.’”

                                  3    Safe Air for Everyone, 373 F.3d at 1039.

                                  4           B. Analysis

                                  5           As a threshold matter, the court finds that plaintiff has proffered sufficient facts to

                                  6    establish federal subject matter jurisdiction. Plaintiff brings claims against defendant for

                                  7    violation of Title 42 U.S.C. §§ 3601-3619, 3631. Section 3604 provides the following in

                                  8    relevant part:

                                  9                     “As made applicable by section 3603 of this title and except as
                                                        exempted by sections 3603(b) and 3607 of this title, it shall be
                                  10                    unlawful--
                                                        ...
                                  11
                                                        (b) To discriminate against any person in the terms, conditions,
                                  12
Northern District of California




                                                        or privileges of sale or rental of a dwelling, or in the provision of
 United States District Court




                                                        services or facilities in connection therewith, because of race,
                                  13                    color, religion, sex, familial status, or national origin.”
                                  14          42 U.S.C. § 3604(b).

                                  15          Here, plaintiff testified to experiencing a specific incident of racially disparaging

                                  16   comments by defendant’s boyfriend, Dkt. 3 at 8, and that, shortly after such comments,

                                  17   she received a 60-day notice to end her tenancy from a purported agent of defendant, id.

                                  18   3, Ex. L, as well as various follow-up calls threatening eviction, id. at 8-11. These facts—

                                  19   which defendant fails to dispute—demonstrate that plaintiff’s assertion of her FHA

                                  20   Section 3604 claim is not frivolous. As a result, this court maintains subject matter

                                  21   jurisdiction over this action.

                                  22          Defendant’s jurisdictional challenge does not change this conclusion. Defendant

                                  23   argues that the FHA’s exemption for certain landlords of single-family homes (42 U.S.C.

                                  24   § 3603(b)(1)) eliminates this court’s federal subject matter jurisdiction over plaintiff’s FHA

                                  25   claim. That argument is mistaken.

                                  26           “[C]ourts have consistently characterized exemptions to the FHA as affirmative

                                  27   defenses.” United States v. Space Hunters, Inc., 429 F.3d 416, 425 (2d Cir. 2005);

                                  28   Massaro v. Mainlands Section 1 & 2 Civic Ass’n, Inc., 3 F.3d 1472, 1474, 1476 n. 6 (11th
                                                                                         4
                                  1    Cir. 1993) (the “housing for older persons” exemption qualified as an affirmative defense);

                                  2    Hooker v. Weathers, 990 F.2d 913, 916 (6th Cir. 1993) (same); United States v.

                                  3    Columbus Country Club, 915 F.2d 877, 882-85 (3d Cir. 1990) (the “religious organization”

                                  4    and “private club” exemptions qualified as affirmative defenses); Ho v. Donovan, 569

                                  5    F.3d 677, 682 (7th Cir. 2009) (“Section 3603(b) is captioned ‘Exemptions,’ which makes it

                                  6    an affirmative defense . . . That § 3603(b)(1) requires facts outside the pleadings, facts

                                  7    likely in the possession of the respondent rather than the agency, also shows why it is

                                  8    best treated as an affirmative defense”). Given such characterization, exemptions under

                                  9    the FHA do not limit an otherwise proper exercise of federal subject matter jurisdiction.

                                  10   United States v. Space Hunters, Inc., 429 F.3d 416, 425 (2d Cir. 2005) (“Defendants, and

                                  11   the district court, regard this exemption as a limitation on subject matter jurisdiction. We

                                  12   conclude that it is an affirmative defense having no bearing on jurisdiction”).
Northern District of California
 United States District Court




                                  13          Here, defendant failed to identify any authority or reason to support a construction

                                  14   of Section 3603(b)(1) as anything other than an affirmative defense. Because Section

                                  15   3603(b)(1) is an exemption under the FHA, it has “no bearing” on this court’s jurisdiction.

                                  16          In any event, defendant faces questions about the applicability of Section

                                  17   3603(b)(1) in the first instance. That section provides the following in relevant part:

                                  18                 “(b) Exemptions
                                  19                 Nothing in section 3604 of this title (other than subsection (c))
                                                     shall apply to--
                                  20
                                                     (1) any single-family house sold or rented by an
                                  21                 owner: Provided, That such private individual owner does not
                                                     own more than three such single-family houses at any one
                                  22                 time: . . . Provided further, That after December 31, 1969, the
                                                     sale or rental of any such single-family house shall be excepted
                                  23                 from the application of this subchapter only if such house is
                                                     sold or rented (A) without the use in any manner of the sales
                                  24                 or rental facilities or the sales or rental services of any real
                                                     estate broker, agent, or salesman, or of such facilities or
                                  25                 services of any person in the business of selling or renting
                                                     dwellings . . .”
                                  26
                                  27          42 U.S.C § 3603(b)(1) (bold added) (italics in the original).

                                  28          In her affidavit in support of her motion for preliminary injunction, plaintiff
                                                                                      5
                                  1    repeatedly identifies a property manager by the name of Mr. Wong. Dkt. 3 at 7. Indeed,

                                  2    as an attachment to her affidavit, plaintiff even attached a letter from Mr. Wong that

                                  3    included a letterhead describing his role as a “property manager.” Id., Ex. A. Defendant

                                  4    failed to offer any evidence disputing Mr. Wong’s apparent role in managing the property,

                                  5    much less any evidence generally showing that the property did not “use in any manner .

                                  6    . . [the] services of any person in the business of selling or renting dwellings.” 42 U.S.C §

                                  7    3603(b)(1). As a result, even if the court were to qualify the Section 3603(b)(1)

                                  8    exemption as a potential limitation on its federal subject matter jurisdiction, defendant has

                                  9    failed to show that such exemption would apply here in the first instance. See 42 U.S.C.

                                  10   § 3603(c) (defining a person “deemed to be in the business of selling or renting

                                  11   dwellings”). As a result, the court maintains its subject matter jurisdiction over this action.

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the court DENIES defendant’s motion to dismiss. If

                                  14   defendant files a motion for summary judgment before the parties’ November 14, 2019

                                  15   case management conference, the court may vacate such conference.

                                  16          IT IS SO ORDERED.

                                  17   Dated: October 28, 2019

                                  18                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     6
